DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two or more arms (claim 3), the energy source (claim 4), multiple Peltier elements that are sandwiched together (claim 7), a fabric (claim 8), one or more temperature monitoring devices (claim 9), recording electrodes (claim 11), Seebeck components (claim 13) and insulating materials (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the one or more temperature monitoring devices."  There is insufficient antecedent basis for this limitation in the claim.  It is believed that this claim should be dependent on claim 9, and has been interpreted as such for the purpose of the application of prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2013/0184706 A1 to Gelbart et al. (Gelbart).
Regarding claim 1, Gelbart teaches a cardiac treatment device (Figs. 1-4) comprising an expandable mesh (7), the mesh configurable in a low-profile delivery configuration for containment within a delivery sheath and configurable in an expanded configuration for deployment on a cardiac tissue surface ([0035]), and a plurality of cooling elements (10 and [0051]) attached to the mesh ([0031]), at least some of the plurality of cooling elements being electrically interconnected ([0028] as the mesh is communicatively coupled to the rest of the system, for example, by electrical wires 6).
Regarding claim 4, Gelbart teaches the cardiac treatment device of claim 1 as well as further comprising an energy source ([0037]).
Regarding claim 9, Gelbart teaches the cardiac treatment device of claim 1 as well as further comprising one or more temperature monitoring devices attached to the mesh ([0038]).

Regarding claim 14, Gelbart teaches the cardiac treatment device of claim 1 as well as insulting materials attached to the mesh for inhibiting heat transfer through the cardiac treatment device ([0036]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart in view of US 2008/0195161 A1 to Sakuma et al. (Sakuma).
Regarding claim 2, Gelbart teaches the cardia treatment device of claim 1, but not wherein the plurality of cooling elements are Peltier elements.  Sakuma teaches an analogous device (for example Fig. 2) including a base material (10) sewn to the epicardium surface, cooling Peltier elements (12), temperature detecting thermistors (18) and potential sensors/energizing electrodes (14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Peltier elements as taught by Sakuma as an obvious selection of a known cooling element as taught by Sakuma.
Regarding claim 5, Gelbart teaches the cardiac treatment device of claim 4, but not specifically wherein the energy source is configured to operate in a pulse-mode for 
Regarding claim 8, Gelbart teaches the cardiac treatment device of claim 1, but not a fabric attached to the mesh, the fabric configured for suturing the cardiac treatment device to the cardiac tissue surface.  Sakuma teaches an analogous device (for example Fig. 2) including a base material (10) sewn to the epicardium surface, cooling Peltier elements (12), temperature detecting thermistors (18) and potential sensors/energizing electrodes (14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a base material as taught by Sakuma so as to allow for attachment to the epicardium surface.  While Sakuma is silent with respect to the base material being fabric, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.
Regarding claims 11 and 12, Gelbart teaches the cardiac treatment device of claim 1, but not specifically recording electrodes attached to or extending from the mesh, wherein the recording electrodes are configured to deliver ablation energy.  Sakuma teaches an analogous device (for example Fig. 2) including a base material 
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart.
Regarding claim 3, Gelbart teaches the cardiac treatment device of claim 1 as well as wherein the mesh can be self-expanding (elastic) or balloon-expanding ([0035]), but does not teach two or more arms attached to the mesh, and wherein the two or more arms are expandable to cause the mesh to reconfigure from the delivery configuration to the expanded configuration.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the self-expanding or balloon-expanding mesh of Gelbart for an arm expanding mesh as an obvious substitution of one expanding mechanism for another as an obvious matter of engineering design choice.
Regarding claim 6, Gelbart teaches the cardiac treatment device of claim 4, but not wherein the energy source is configured in a biphasic waveform mode for providing energy to the plurality of cooling elements.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized .
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0195161 A1 to Sakuma et al. (Sakuma) in view of Gelbart.
Regarding claim 15, Sakuma teaches a method of treating cardiac arrhythmia of a heart (Figs. 4, 10, 11), the method comprising deploying a cardiac treatment device onto a tissue surface of (see abstract), the cardiac treatment device comprising a base material (10), electrically interconnected cooling Peltier elements (12), potential sensors/energizing electrodes (14) and temperature-detecting thermistors (18), and activating the cooling elements to deliver cooling to the tissue surface of the heart (see entire document and for example Figs. 4, 10, 11).  However, Sakuma does not specifically teach an expandable mesh configurable in a low-profile delivery configuration for containment within a delivery sheath and configurable in an expanded configuration for deployment on a cardiac tissue surface.  Gelbart teaches an analogous device including an expandable mesh (7), the mesh configurable in a low-profile delivery configuration for containment within a delivery sheath and configurable in an expanded configuration for deployment on a cardiac tissue surface ([0035]), and a plurality of cooling elements (10 and [0051]) attached to the mesh ([0031]), at least some of the plurality of cooling elements being electrically interconnected ([0028] as the mesh is communicatively coupled to the rest of the system, for example, by electrical wires 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a cardiac treatment device 
Regarding claim 16, Sakuma in view of Gelbart teaches the method of claim 15, but not wherein the cardiac arrhythmia is an atrial arrhythmia and wherein the tissue surface is an atrial tissue surface.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of Sakuma to treat an atrial arrhythmia as an obvious matter of engineering design choice.
Regarding claim 17, Sakuma in view of Gelbart teaches the method of claim 15 as well as wherein the cardiac arrhythmia is a ventricular arrhythmia, and wherein the tissue surface is a ventricle tissue surface (see entire document).
Regarding claim 18, Sakuma in view of Gelbart teaches the method of claim 17 as well as detecting, after the activating the cooling elements to deliver cooling to the tissue surface, that the ventricular arrhythmia still exists (Figs. 4, 10, 11) and applying anti-tachycardia pacing to the heart (Figs. 4, 10, 11).
Allowable Subject Matter
Claims 7, 13 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794